Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered October 25, 1989, convicting him of criminally negligent homicide, escape in the third degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*208Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of criminally negligent homicide beyond a reasonable doubt (see, Penal Law § 125.10; People v Boutin, 75 NY2d 692; cf., People v Thomas, 169 AD2d 792). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The court’s charge with regard to criminally negligent homicide was proper. The test of the sufficiency of the court’s instructions to the jury is whether the jury, after hearing the entire charge, would gather from its language the correct rules which should be applied in arriving at its decision (see, People v Gardner, 59 AD2d 913; People v Russell, 266 NY 147; see also, People v Canty, 60 NY2d 830, 832). The court charged the jury as to the statutory elements of criminally negligent homicide (see, Penal Law §§ 125.10, 15.05 [4]). Moreover, the court followed closely the charge suggested for criminally negligent homicide in the Criminal Jury Instructions (see, 2 CJI[NY] PL 125.10, at 187-190). Thompson, J. P., Bracken, O’Brien and Santucci, JJ., concur.